Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  May 3, 2013                                                                                          Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  146210                                                                                               Michael F. Cavanagh
                                                                                                       Stephen J. Markman
                                                                                                           Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  PEOPLE OF THE STATE OF MICHIGAN,                                                                        David F. Viviano,
            Plaintiff-Appellee,                                                                                       Justices

  v                                                                 SC: 146210
                                                                    COA: 297542
                                                                    Wayne CC: 09-022865-FC
  ANDRE LAMAR HUNTER,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the August 30, 2012
  judgment of the Court of Appeals is considered and, pursuant to MCR 7.302(H)(1), in
  lieu of granting leave to appeal, we REVERSE the Wayne Circuit Court’s determination
  that the defendant’s attorney testified credibly at the hearing held pursuant to People v
  Ginther, 390 Mich 436 (1973). To establish ineffective assistance of counsel, a
  defendant must show: (1) that the attorney’s performance was not based on strategic
  decisions, but was objectively unreasonable in light of prevailing professional norms; and
  (2) that, but for the attorney’s error, a different outcome was reasonably probable. This is
  a mixed question of law and fact. Findings of fact are reviewed for clear error; questions
  of law are reviewed de novo. People v Armstrong, 490 Mich 281, 289-290 (2011). The
  trial court clearly erred in finding that the defendant’s attorney was credible. We
  therefore VACATE those portions of the Court of Appeals opinion relying on the trial
  court’s credibility determination to affirm the defendant’s conviction in the face of his
  claims of ineffective assistance of counsel. We REMAND this case to the Court of
  Appeals for reconsideration of the defendant’s ineffective assistance claims in light of
  this order. In all other respects, leave to appeal is DENIED, because we are not
  persuaded that the remaining questions presented should be reviewed by this Court.

         We do not retain jurisdiction.

         CAVANAGH, J., would grant leave to appeal.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           May 3, 2013                         _________________________________________
           h0430                                                               Clerk